Citation Nr: 0408551	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  99-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for Achilles' 
tendinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating determination of the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran failed to report for a travel board hearing in 
July 2003.

The issue of entitlement to service connection for tinnitus 
was granted by the RO.  Accordingly, that matter is no longer 
on appeal.  

In February 2004, the representative notified the Board that 
the veteran wanted separate evaluations for bilateral 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260 and 
38 C.F.R. § 4.25(b) (2003).  This matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability.

2.  Achilles tendinitis disability is not shown.


CONCLUSIONS OF LAW
.

1.  Bilateral hearing loss disability was not incurred or 
aggravated in wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2..  Achilles tendinitis disability was not incurred or 
aggravated in wartime service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the December 2002 VCAA letter to 
him.  That letter advised him that VA would try to help him 
obtain medical records, employment records, or records from 
other federal agencies, and that he must give VA enough 
information about those records for VA to request them, and 
that it was still his responsibility to support his claim 
with appropriate evidence.  It advised him that VA would 
obtain a medical examination or medical opinion if VA decided 
it was necessary to make a decision on his claim.  It advised 
him that VA needed from him information concerning the 
location of relevant records.  It advised him what he could 
do to help with his claim, and what had been done by VA to 
help with his claim.  It advised him where to send 
information, and he was advised to submit evidence within 30 
days.  It further advised him what the evidence must show to 
establish entitlement.  This notice predated the January 2003 
rating decision which constitutes an amended initial rating.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records and VA examination reports 
have been obtained.  Reasonable attempts were made to obtain 
identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.



Analysis

Bilateral hearing loss disability

The veteran does not allege that bilateral hearing loss 
disability was incurred in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.   

In February 1999, the veteran claimed service connection for 
hearing loss.  In October 1999, the veteran stated that his 
service medical records clearly indicate a decrease in 
hearing from the time he entered service until the time he 
was discharged from active duty.  However, these statements 
do not show hearing loss disability as defined by 
38 C.F.R. § 3.385.

38 C.F.R. § 3.385 indicates that for VA compensation 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  

A February 1996 service problem list summary entry shows that 
the veteran was in a hearing conservation program.  This does 
not show current hearing loss disability.

On service discharge examination in December 1998, the 
veteran denied having or having had hearing loss.  This 
statement and the December 1998 service discharge examination 
audiometry, the April 1999 VA audiometry examination report, 
and the March 2001 service examination do not show current 
hearing loss disability as defined by 38 C.F.R. § 3.385, in 
either ear.  The veteran denied having or having had hearing 
loss on service examination in March 2001.  This statement 
does not show current bilateral hearing loss disability per 
38 C.F.R. § 3.385.

On service examination in December 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
5
0
5
20
15

On VA examination in April 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
10
0
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

On service examination in March 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
0
LEFT
0
0
5
25
25

Inspection of the December 1998, April 1999, and March 2001 
audiometry reports mentioned above shows that current hearing 
loss disability as defined by 38 C.F.R. § 3.385 is not 
present.  The criteria of 38 C.F.R. § 3.385 have not been 
met.

In the absence of a current disability, service connection 
can not be established.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Achilles tendinitis

The veteran does not allege that Achilles tendinitis was 
incurred in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

On service discharge examination on December 4, 1998, the 
veteran's lower extremities, feet, and musculoskeletal system 
were normal.  

A December 15, 1998 service medical record reveals that the 
veteran complained of a sharp pain up the back of his left 
leg when doing leg stretches, and that he had to shorten his 
stride when running.  This had bothered him for 2 days.  
Clinically, his left foot had ecchymosis and tenderness.  A 
full range of motion and 5/5 muscle strength were present.  
Pain was aggravated by passive stretching in dorsiflexion.  
The assessment was Achilles tendinitis.

In February 1999, the veteran claimed service connection for 
Achilles tendinitis.

On VA general medical examination in April 1999, physical 
examination revealed a full range of movement of the lower 
extremities.  Sensory, motor, and deep tendon reflexes were 
normal.  The diagnosis was normal medical examination.  

VA feet examination in April 1999 revealed that the veteran 
had a history of tendinitis of the tendo Achilles on the 
right foot.  At present he did not complain of any pain or 
weakness of the right or left foot, and he denied any 
instability of the right and left foot.  Examination of the 
right and left foot revealed no tenderness of the Achilles 
tendons, and no instability.  Inversion, eversion, extension, 
and flexion of each foot was within normal limits.  He had no 
callosities and he could stand, squat, pronate, supinate, and 
rise on the toes and heels.  The diagnosis was history of 
tendo Achilles tendinitis in the past with no residual 
symptoms now.  Normal foot examination.  

In October 1999, the veteran stated that he should be granted 
service connection for Achilles tendinitis because he 
continues to have problems to this day and feels they are 
chronic in nature and have become progressively worse with 
the passage of time.

On service long form physical in March 2001, the veteran 
denied having swollen or painful joints, cramps in his legs, 
arthritis, rheumatism, or bursitis, bone, joint, or other 
deformity, foot trouble, and easy fatigability, and he stated 
that he was in good health.  Clinical evaluation of the 
veteran's feet, lower extremities, and musculoskeletal system 
was normal.  

The preponderance of the evidence indicates that there is no 
current disability from the in-service Achilles tendinitis.  
There is a conflict in the evidence on this point.  The 
veteran, in his VA Form 9, indicates that he continues to 
have Achilles tendon problems.  However, he has submitted no 
medical evidence showing disability.  Additionally, in April 
1999 VA examination and March 2001 service examination 
settings, the veteran provided indications that there is no 
current disability, and clinical findings were normal.  The 
Board concludes that the statements he made in the April 1999 
VA and March 2001 service examination settings, and the 
clinical findings obtained during those examinations, are 
more probative than the statement the veteran made in October 
1999.  The most probative evidence of record indicates that 
there is no current disability from Achilles tendinitis.

In the absence of a current disability, service connection 
can not be established.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for Achilles tendinitis is 
denied.  





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



